Citation Nr: 1746124	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Service connection for an acquired psychiatric condition to include PTSD with insomnia, major depressive disorder, and adjustment disorder


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California   

The Veteran presented sworn testimony at a hearing before the undersigned in May 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's claim must be remanded so that the VA may make reasonable efforts to verify the Veteran's stressor by obtaining relevant service records and to afford the Veteran a VA medical examination.  First, the record shows that the RO sent a request to JSRRC attempting to verify the Veteran's stressor statement.  The JSSRC responded that the records sought "may be requested by writing to the Commander U.S. Army intelligence and Security Command (INSCOM), formerly, the US Army Security Agency" and provided the appropriate address for the RO to seek the records.  Rather than send a request to the indicated address, the RO concluded that the stressors were "extremely difficult, if not possible to verify."  The request for verification of stressors must be sent to INSCOM.  Any response should be added to the file and Veteran must be notified.  If INSCOM cannot verify the stressor, an explanation as to why the stressor cannot be verified should be included in the file. 

The Veteran should also be afforded an exam to determine whether the Veteran's claimed stressor could be responsible for his present mental health condition.  While the Veteran's treating physician from the VA indicated the Veteran has a current diagnosis of PTSD, depression, and insomnia, the physician only stated that the Veteran himself relates these events to service.  The physician himself did not opine as to whether these conditions are related to service.  Consequently, the Board would benefit from a medical opinion regarding this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for PTSD insomnia, major depressive disorder, and adjustment disorder.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his depression , PTSD, and insomnia.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Attempt to verify the Veteran's stressor by writing to the Commander U.S. Army intelligence and
Security Command (INSCOM), formerly, the US Army Security Agency at 8825 Beulah Street, Fort Belvoir, Virginia 22060-5246.  

5.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of his PTSD, insomnia, major depressive disorder, and adjustment disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner is asked to opine as to the following:

(i) diagnose any mental health conditions, including PTSD; insomnia, major depressive disorder, and adjustment disorder 

(ii) for any diagnosed mental health condition state whether it is at least as likely as not (50 percent or greater probability) that they had their onset in service or are otherwise related to an event, injury or disease incurred in service; (specifically address the Veteran's contentions of in or witnessing a Turkish guard shot and the resulting fear of hostile action by the local populace)

6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






